DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-9, 11-16, 18-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses switch receives a first IP packet fragment that contains a 3-tuple in its header. In response to determining that the first IP packet fragment is not a lead packet fragment in the series of IP packet fragments, the first IP packet fragment is pushed onto a data stack, but fails to teach and render obvious of an indication of the first set of tuple information and the second set of tuple information and upon determining, by the network device, that the fraqmented packet is a last fragmented packet of the IP packet, invalidating, by the network device, the entry of the hash table after retrieving the second set of tuple information from the entry of the hash table.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUC H TRAN/Primary Examiner, Art Unit 2471